UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q þQUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2009 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 001-15061 ATLANTIC BANCGROUP, INC. (Exact Name of small business issuer as specified in its charter) Florida 59-3543956 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1315 S. Third Street
